In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  Nos. 07-19-00257-CR
                                       07-19-00258-CR


                  BRANDON EDWARD STANDERFER, APPELLANT

                                           V.

                            STATE OF TEXAS, APPELLEE

                           On Appeal from the 81st District Court
                                  Wheeler County, Texas
             Trial Court Nos. 5150 & 5151, Honorable Steven Emmert, Presiding

                                    August 27, 2020

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      These appeals involve two issues, namely, the failure to conduct a hearing on a

timely motion for new trial, and the admission of purportedly inadmissible outcry

testimony. Through our original opinion styled Standerfer v. State, No. 07-19-00257-CR,

2020 Tex. App. LEXIS 4355 (Tex. App.—Amarillo June 11, 2020, no pet.) (mem. op., not

designated for publication), we overruled the complaint regarding the admission of

evidence. However, we sustained the complaint regarding the absence of a hearing on

appellant’s motion for new trial, abated the appeal, and remanded the cause to the trial
court with directions that it conduct the hearing. It did so and denied the motion for new

trial. That resulted in our reinstating the appeal and granting the parties opportunity to

submit supplemental briefing on the propriety of the trial court’s decision denying a new

trial. The deadline for such briefing lapsed, and neither party tendered any. Thus,

nothing remains for consideration. Having disposed of each issue raised by appellant,

we now affirm the trial court’s judgments convicting appellant of indecency with a child by

sexual contact.



                                                       Brian Quinn
                                                       Chief Justice


Do not publish.




                                            2